597 S.E.2d 768 (2004)
358 N.C. 378
STATE of North Carolina
v.
George William BLACKWELL, Sr.
No. 148P04.
Supreme Court of North Carolina.
May 6, 2004.
George William Blackwell, Sr., Pro Se.
Elizabeth F. Parsons, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 26th day of March 2004 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of May 2004."